Citation Nr: 9922056	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-49 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease (PUD), duodenal diverticulum, gastritis, 
gastroenteritis, hyperacidity syndrome, and status post 
laparoscopic cholecystectomy for multiple gallstones, also 
claimed as a disability due to undiagnosed illness manifested 
by gastrointestinal problems.

2.  Entitlement to service connection for an adjustment 
disorder with depressed mood and an anxiety disorder, also 
claimed as a disability due to undiagnosed illness manifested 
by fatigue, restlessness and insomnia. 


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty for training from July to 
November 1987 and on active duty from November 1990 to March 
1991.  She served in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to service 
connection for the above-noted disabilities.  The Montgomery, 
Alabama, RO currently has jurisdiction of the veteran's file.

The case was previously before the Board in June 1998, when 
it was remanded for examination of the veteran and medical 
records.  The requested development has been completed to the 
extent necessary.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of peptic 
ulcer disease.

2.  No medical evidence has been presented or secured to 
render plausible a claim that any current gastrointestinal 
disorder, including duodenal diverticulum, gastritis, 
gastroenteritis, hyperacidity syndrome, and status post 
laparoscopic cholecystectomy for multiple gallstones, is the 
result of a disease or injury incurred in service.

3.  No medical evidence has been presented or secured to 
render plausible a claim that any current psychiatric 
disorder, including an adjustment disorder with depressed 
mood and an anxiety disorder, is the result of a disease or 
injury incurred in service.

4.  PUD, duodenal diverticulum, gastritis, gastroenteritis 
hyperacidity syndrome, and status post laparoscopic 
cholecystectomy for multiple gallstones are clinically 
recognized diagnoses.  

5.  An adjustment disorder with depressed mood and an anxiety 
disorder are clinically recognized diagnoses.

6.  There is no competent medical evidence of a nexus between 
any chronic abdominal disability and an undiagnosed illness. 

7.  There is no competent medical evidence of a nexus between 
any chronic disability manifested by fatigue, restlessness 
and insomnia and an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PUD, duodenal 
diverticulum, gastritis, gastroenteritis, hyperacidity 
syndrome, and status post laparoscopic cholecystectomy for 
multiple gallstones, also claimed as a disability due to 
undiagnosed illness manifested by gastrointestinal problems, 
is not well grounded, and there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for an adjustment 
disorder with depressed mood and an anxiety disorder, also 
claimed as a disability due to undiagnosed illness manifested 
by fatigue, restlessness and insomnia, is not well grounded, 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty for training from July to 
November 1987 and on active duty from November 1990 to March 
1991.  She served in the Southwest Asia theater of operations 
during the Persian Gulf War.  Her primary specialty was an 
administrative specialist.

The veteran's service medical records are negative for any 
complaints or objective findings of gastrointestinal or 
psychiatric disorders.

Private treatment records from Kynard A. Adams, M.D. indicate 
that the veteran complained of insomnia on April 16, 1991.  
Diagnosis was tension headaches.  On May 27, 1992, she 
complained of gastritis and diarrhea for three to four days.  
The abdomen was tender in the epigastric region.  Dr. Adams 
diagnosed gastritis versus PUD.  The veteran complained of 
abdominal pains on July 6, 1992.  The abdomen was tender in 
the epigastrium.  Similar findings were noted on November 19, 
1992.  On December 21, 1992, the veteran complained of pain 
in the upper epigastric area.  The assessment was abdominal 
pain.  A December 1992 upper gastrointestinal examination 
(UGI) showed negative esophagus, stomach and duodenum.  
Incidentally noted was a small diverticulum arising from the 
proximal jejunum just distal to the Ligament of Trites 
measuring approximately two centimeters in diameter, of no 
clinical significance.

The veteran was afforded a Persian Gulf registry examination 
in February 1993.  She stated that she had been sick ever 
since she came home from Desert Storm.  She did not recall 
breathing fumes directly but was present during fires.  She 
reported stomach problems and increased acid, per her private 
doctor.  She also reported decreased energy and restlessness 
at night.  She had been on medication since her discharge 
from active service.  On examination, the abdomen was mildly 
tender in the epigastrium.  The examiner's impression was 
history of hyperacidity syndrome.  

Treatment records from the Montgomery, Alabama, VA Medical 
Center (VAMC) reveal that the veteran gave a history of a 
nervous stomach in March 1993.  She stated that she had PUD 
in 1991 and was treated with medication.  The abdomen was 
soft with no masses or tenderness.  No diagnosis was 
rendered.  The veteran again gave a history of a stomach 
ulcer in June 1993.  The abdomen was benign.

VA treatment records reveal that the veteran gave a history 
of ulcers in September, November, and December 1993, August 
1994 and June 1995; however, no objective findings or 
diagnoses were rendered.

The veteran was afforded a VA general medical examination in 
April 1995.  She complained of PUD.  She gave a history of 
stomach pain since March 1991.  Medication stopped her 
symptoms but they recurred.  She was also reportedly 
diagnosed as having gastritis by upper gastrointestinal 
series (UGI) in 1993.  Examination was within normal limits.  
Psychiatric and personality were also within normal limits.  
Pertinent diagnosed included PUD, inactive.  

On VA mental disorders examination in May 1995, the veteran 
stated that every one had told her that she was different and 
had changed since active service.  She was not able to get 
along with her mother and had to move out of the house.  She 
wanted to be alone and did not trust people, but at times was 
okay.  On mental status examination, she was neat and 
friendly.  Speech was spontaneous, relevant and articulate.  
Mood was depressed at times.  The veteran reported taking 
medication since 1991 for insomnia.  She was isolated and not 
motivated.  She denied any suicidal ideation.  Concentration, 
memory, insight and judgment were intact.  There was no 
psychosis or hallucination.  The examiner diagnosed an 
adjustment disorder, depressed mood.

VA treatment records dated in July 1995 indicate that the 
veteran sought treatment for nausea, vomiting, abdominal 
cramps and semi-loose stools.  She stated that her symptoms 
began on the previous day.  The abdomen was quiet and tender 
in the right upper quadrant (RUQ).  The examiner's impression 
was rule out appendicitis.  On surgical evaluation, there was 
slight tenderness at the upper abdomen and RUQ.  The examiner 
concluded that the veteran's history and symptoms were 
consistent with gastroenteritis.  

The veteran was thereafter hospitalized in July 1995 at the 
VAMC in Montgomery, Alabama.  She gave a history of PUD.  Her 
symptoms included nausea and vomiting.  She first developed 
nausea, vomiting, abdominal cramps and dizziness 
approximately five days earlier.  Abdominal ultrasound 
revealed the presence of multiple gallstones.  The surgical 
service was consulted and it was felt that indeed her 
symptoms might be secondary to cholelithiasis.  Discharge 
diagnoses included nausea and vomiting, resolved; 
cholelithiasis; and hypokalemia, resolved. 

In May 1996, three lay statement from friends and/or 
relatives of the veteran (D.H., V.A. and S.G), were provided 
in support of her claims.  D.H. reported, in pertinent part, 
that he had observed the veteran's symptoms, including 
difficulty holding and completing thoughts.  Her sister 
(V.A.) stated that the veteran had complained to her of being 
tired and restless and that she had observed a change in her 
personality/demeanor.  She also reported that the veteran had 
an ulcer shortly after service in April or May 1991, and 
continued to have ulcer problems for which she took 
medication.  S.G. stated that the veteran's mental status had 
not been stable and she was not the same person any more.  
She also knew that the veteran had been hospitalized for 
ulcers.  She had noticed these problems since March or April 
1991.

In May, August and October 1996 written statements, the 
veteran reported that she had many health problems during 
service for which she was not able to seek medical attention 
because military physicians were not readily available.  Her 
stomach reportedly began to bother her in March 1991, shortly 
before her separation from service.  She first sought 
treatment for this problem in May 1991 and continued to have 
problems currently.  The veteran reported experiencing 
problems with restlessness, insomnia and fatigue during and 
since her return from the Persian Gulf.  She was diagnosed as 
having sleep disturbance and fatigue in July and August 1991.  
She was not able to keep a clear thought and she did not like 
being around people.  She had been experiencing all of these 
symptoms for the past five years.  She felt that her medical 
conditions were directly related to her service in the 
Persian Gulf.

On VA stomach, duodenum and peritoneal adhesions examination 
in February 1999, the examiner reviewed the veteran's claims 
folder.  The veteran gave a history of being told that she 
had PUD in 1991 to 1992.  She was treated with medication.  
She also gave a history of gallbladder surgery in 1997.  
Current symptoms included some abdominal pain at times in the 
upper abdomen.  There was a history of nausea and vomiting, 
with vomiting on the prior evening.  She described 
alternating diarrhea and constipation.  She had loose, watery 
stools about once every two weeks.  Her gastrointestinal 
symptoms usually got worse when she ate greasy or spicy 
foods.  On physical examination, there was mild epigastric 
tenderness.  Laparoscopic scars were noted in the RUQ of the 
abdomen from the previous laparoscopic cholecystectomy.  The 
remainder of the examination was essentially normal.  Barium 
swallow was normal.  UGI was also normal with the exception 
of a diverticulum from the second portion of the duodenum.  
No abnormalities were seen on barium enema.  The examiner 
diagnosed duodenal diverticulum; gastritis; gastroenteritis 
of unclear etiology; and status post laparoscopic 
cholecystectomy in 1997 for multiple gallstones.  The 
diagnosis of gastritis was assumed without the benefit of 
endoscopy.

The veteran also underwent VA mental disorders examination in 
February 1999.  She gave a history of ulcers.  She stated 
that her memory had been worse since the Persian Gulf.  She 
used to be energetic and athletic prior to her service in the 
Persian Gulf, but now wanted to be alone and not do much.  
Additional symptoms included exaggerated startle response to 
loud noise, visions of seeing dead body parts, dreams of the 
Persian Gulf which had decreased tremendously, sleeping four 
hours a day, mildly decreased interests, mildly decreased 
energy, and decreased libido.  When questioned about 
concentration, she replied "It depends."  She felt upset 
because her family called her "cousin crazy."  

On mental status examination, the veteran was cooperative.  
She was alert and oriented times four.  Thought content was 
negative for suicidal or homicidal ideations.  Her thought 
process showed a decreased ability to focus, sustain and 
shift attention.  She was able to do serial sevens 
subtracting from one hundred but she was slow in this task.  
She was able to register three words, but only able to recall 
two after three minutes.  She knew the Vice President of the 
U.S.  Her proverb interpretation about glass houses was very 
concrete.  Her mood was described as "all right."  Her 
affect was perplexed.  Pertinent diagnoses included an 
anxiety disorder with post traumatic stress disorder (PTSD) 
features.  The examiner noted that the veteran's memory and 
cognitive defects did not appear to be psychological in 
origin.   

In a June 1999 written statement, the veteran claimed that 
she was injected with anthrax, exposed to chemicals, and took 
pills in the Persian Gulf.  


II.  Legal Analysis

A.  Service connection claims, other than Gulf War 
undiagnosed illness claims

The veteran contends that she is entitled to service 
connection for gastrointestinal and psychiatric disabilities, 
on bases other than 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for psychoses, calculi 
of the gallbladder, or peptic ulcers may be established based 
on a legal "presumption" by showing that the disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (the Court) has held that 
the second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 
C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. App. 228, 
231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The medical evidence of record contains numerous indications 
of the veteran reporting a history of peptic ulcer disease.  
However, the objective medical evidence contains no diagnosis 
of PUD.  There is an indication that Dr. Adams assessed her 
to have gastritis versus PUD in May 1992.  However, on 
subsequent UGI, in December 1992, there was no evidence of 
ulcers.  Inactive PUD was diagnosed on VA examination in 
April 1995, on the basis of the veteran having given a 
history of PUD and a negative examination.  In February 1999, 
there was again no evidence of ulcers on the UGI.  The 
veteran is not competent to diagnose ulcers, and her oft-
repeated history of ulcer disease does not amount to a 
diagnosis, particularly in the face of medical evidence that 
does not support that diagnosis.  While PUD was one suspected 
diagnosis in May 1992, it does not appear to have been 
confirmed, and the veteran does not currently have the 
disease.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  

The medical evidence of record indicates that the veteran 
currently suffers from gastrointestinal and psychiatric 
disorders, diagnosed as duodenal diverticulum, gastritis, 
gastroenteritis, hyperacidity syndrome, status post 
laparoscopic cholecystectomy for multiple gallstones, an 
anxiety disorder with PTSD features, and an adjustment 
disorder with depressed mood.  Therefore, the Board finds 
that there is sufficient medical evidence of current 
disabilities, and the first element of a well-grounded claim 
has been satisfied.

The veteran has not been diagnosed as having a psychosis at 
any time, and neither PUD nor cholelithiasis (gallstones) 
were diagnosed within one year of her separation from active 
service, i.e., by March 13, 1992.  38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The veteran's service medical records are negative for 
complaints or findings of gastrointestinal or psychiatric 
disorders.  However, the veteran has reported having problems 
with her stomach in March 1991, shortly before her separation 
from service, and experiencing problems with restlessness, 
insomnia and fatigue during active service.  Therefore, the 
Board finds that there is sufficient lay evidence of 
incurrence of a disease/injury during service, and the second 
element of a well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  She has reported 
having gastrointestinal and psychiatric symptomatology since 
active service, and this is documented in the post-service 
medical records.  There are also several statements from 
friends and/or relatives of the veteran corroborating her 
history of such problems.  Presuming this history to be 
credible for the purpose of establishing a well-grounded 
claim, there is still no medical evidence of record of a 
nexus between the present disabilities, i.e., duodenal 
diverticulum, gastritis, gastroenteritis, hyperacidity 
syndrome, status post laparoscopic cholecystectomy for 
multiple gallstones, an anxiety disorder with PTSD features, 
and an adjustment disorder with depressed mood, and the post-
service symptomatology.  Savage, 10 Vet. App. at 497 (holding 
that veteran's own testimony that he sustained a back injury 
in service, walked with a limp ever since, and received heat 
treatments over the years is presumed credible for the 
purpose of establishing a well grounded claim because it is 
not inherently incredible or beyond the competence of a lay 
person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate present disabilities etiologically to the 
veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating her current disabilities to 
any inservice finding or event or to the post-service 
symptomatology. 

Although the veteran may have continuously experienced 
gastrointestinal and psychiatric symptomatology since active 
service, there is no medical evidence in the record at all 
tending to show that there were underlying chronic 
disabilities which caused the symptoms in service and that 
that underlying disabilities also have caused all the 
intermittent complaints of symptomatology experienced since 
service.  Similarly, there is no medical evidence tending to 
show that the symptomatology experienced in service 
represented chronic gastrointestinal and psychiatric 
disorders rather than acute and transitory conditions.  The 
veteran is not competent to ascribe her post-service 
difficulties to active service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that the gastrointestinal and 
psychiatric disorder diagnosed after service had their onset 
in service or are the result of, or related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that these claims are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



B.  Gulf War undiagnosed illness claims

The veteran contends that she is entitled, pursuant to 
38 C.F.R. § 3.317, to service connection for an abdominal 
disability and disability manifested by fatigue, restlessness 
and insomnia.  As a threshold matter, the RO has complied 
with the development of these Gulf War undiagnosed illness 
claims as required by See M21- 1, Part III, para. 5.17 (April 
30, 1999).  See, e.g., April 1996 RO Gulf War development 
letter to the veteran, February 1993 VA Gulf War examination 
report and VA examination reports dated in April and May 1995 
and February 1999.  The RO has also obtained the veteran's 
service medical records.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  The regulation 
implementing the foregoing statute, Title 38 C.F.R. Section 
3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as sleep disturbances, cardiovascular signs and symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the South West Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1) (1998) (implementing 38 U.S.C.A. § 1117).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1998).  Disabilities that have 
existed for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

As noted above, the threshold question in a claim for service 
connection requires a determination of whether the claim is 
well grounded.  38 U.S.C.A. § 5107.  The General Counsel 
addressed the issue of what constitutes a well-grounded claim 
under the provisions of 38 U.S.C.A. § 1117 in VAOPGCPREC 4-99 
(May 3, 1999).  The conclusion of the General Counsel is 
cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

Here, the veteran's claim of entitlement to service 
connection for PUD, duodenal diverticulum, gastritis, 
gastroenteritis, hyperacidity syndrome, and status post 
laparoscopic cholecystectomy for multiple gallstones as an 
undiagnosed illness must be denied because these are 
recognized clinical diagnoses, see, e.g., 38 C.F.R. § 4.114, 
Diagnostic Codes 7304, 7305, 7307, 7314, 7325 (1998).  Thus, 
the second criteria for determining if a claim is not well 
grounded has not been met; that is, the manifestations 
pertaining to PUD, duodenal diverticulum, gastritis, 
gastroenteritis, hyperacidity syndrome, and status post 
laparoscopic cholecystectomy for multiple gallstones are not 
attributable an undiagnosed illness.  Further, no examiner 
has expressed an opinion tending to show that any 
gastrointestinal findings on examination were manifestations 
of an undiagnosed illness.  Thus, the fourth element of a 
well-grounded claim has also not been met. 

As to the claim for an adjustment disorder with depressed 
mood and an anxiety disorder, these are also recognized 
clinical diagnoses, see, e.g., 38 C.F.R. § 4.130, Diagnostic 
Codes 9400-9413, 9440 (1998).  Thus, the second criteria for 
determining if a claim is not well grounded has, likewise, 
not been met; that is, the manifestations pertaining to an 
adjustment disorder with depressed mood and an anxiety 
disorder are not attributable an undiagnosed illness.  Even 
if there were no diagnosis of record which clearly accounted 
for all of the veteran's complaints of fatigue, restlessness, 
insomnia, etc., the record lacks any competent (i.e. medical) 
evidence which links such complaints to an illness (or 
combination of illnesses) that cannot be attributed to a 
known clinical diagnosis, and the fourth element of a well-
grounded claim has not been met. 

Thus, the veteran's claims are not well-grounded under 
38 C.F.R. § 3.317, and the appeal of the veteran's Gulf War 
undiagnosed illness claims must be denied.


C.  Duty to Assist

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for PUD, duodenal diverticulum, gastritis, 
gastroenteritis, hyperacidity syndrome, and status post 
laparoscopic cholecystectomy for multiple gallstones, also 
claimed as a disability due to undiagnosed illness manifested 
by gastrointestinal problems, is denied.

Having found the claim not well grounded, entitlement to 
service connection for an adjustment disorder with depressed 
mood and an anxiety disorder, also claimed as a disability 
due to undiagnosed illness manifested by fatigue, 
restlessness and insomnia, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

